580 So. 2d 656 (1991)
Patricia DEJEREZ, Appellant,
v.
STATE of Florida, Appellee.
No. 90-2005.
District Court of Appeal of Florida, Fourth District.
May 29, 1991.
Rehearing and Clarification Denied June 27, 1991.
Richard L. Jorandby, Public Defender, and Nancy Perez, Asst. Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Georgina Jimenez-Orosa, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
We reverse and remand for a new trial on the authority of Wilhelm v. State, 568 So. 2d 1 (Fla. 1990) and Brooks v. State, 577 So. 2d 680 (Fla. 4th DCA 1991). We agree with appellant that driving under the influence and driving with an unlawful blood alcohol constitute alternative bases of the same statutory offense, and appellant can only be adjudicated for one offense. See Parrish v. State, 561 So. 2d 685 (Fla. 4th DCA 1990).
We find no error in the trial court's evidentiary rulings and our reversal renders moot the issues raised concerning sentencing.
ANSTEAD, WARNER and FARMER, JJ., concur.